Baetch, J.:
Alvira Reese, the daughter of John D. Reese, deceased, was appointed administratrix of his estate on May 9, 1881, and continued as such ever since. In July, 1892, the appellants filed charges of neglecting the administration of the estate, etc., against her, in the probate court of Box Elder county, Utah, and asked for her removal from office, and that letters be granted to appellants. Mary Reese, one of the appellants, was the widow of the deceased. After hearing the case, the probate court dismissed the petitions, and refused to revoke the letters of administration of the respondent. Thereupon the appellants regularly appealed to the district court. On motion of counsel that the appeal was frivolous and without merit, and was not taken in time, the district court dismissed the appeal. From this judgment an appeal was taken to this court.
The question raised is as to whether or not an appeal lies from an order of a probate court in this Territory refusing to remove an administrator, and to appoint another in his place. The act of congress known as the “Poland Bill,” approved June 23, 1874, in regard to appeals from probate *174courts, provides as follows: “From the judgments'of the probate courts, an appeal shall lie to the district court of the district embracing the county in which such probate court is held in such cases and in such .manner as the supreme court of said territory may, by general rules framed for that purpose, specify and designate, and such appeal shall vacate the judgment appealed from, and the case shall be tried de novo in the appellate court." This law authorizes appeals from the probate courts, and they may be taken in such cases and in such manner, as the supreme court may, by general rules, specify and designate.
Kule 24 of the supreme court provides as follows: “Any party entitled, by reason of a personal interest, to ask for or to oppose any judgment or decree in the probate court, may appeal from the judgment or decree made by the court, adverse to him or his interest, to the district court of the judicial district embracing the county where such probate court is held," etc. From the record it appears that the appellants had an interest in the estate of the deceased as heirs at law, and therefore came within the above rule. They alleged in their petition to the probate court that five pieces of real estate belonging to the estate had. never been reduced to the possession of the administratrix, and were becoming lost to the estate; that, on a lot valued at $4,000, she had suffered waste and mismanagement, and the rents were lost to the estate; and that she. had failed to render for settlement and allowance any account of her administration, and, for a period of nine years, to perform any act as administratrix, etc. For these reasons they asked that the letters of the administratrix be revoked, and that appellants be appointed in her place. The charges preferred against her were of a serious character, affecting the rights of the petitioners, and, if proved to be true, were sufficient cause for removal. The probate court heard the case, and dismissed the petitions. In doing this, that court *175made a final order, from which an. appeal lay, and we are of the opinion that the district court erred in dismissing it. The California cases cited by counsel for respondent are not in .point. In that state the Code enumerates the orders from which appeals may be taken, and an order ■denying a petition to revoke letters of administration is not included in the list. Counsel for respondent contend that the rules of this court as to assignments of errors, ■etc., have been disregarded, and therefore this appeal should be dismissed. We think the questions of law and the decision of the trial court are sufficiently presented in the record to comply with section 3647, Comp. Laws IJtah 1888, which applies to this class of cases. The judgment is reversed, and the case remanded to the district court, to be tried de novo.
Zane, C. J., and Smith, J., concurred.